UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2080


DON W. MCKINNEY,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:12-cv-00032-JPJ-PMS)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don W. McKinney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Don   W.   McKinney      appeals    the   district     court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).      We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          McKinney v. Commonwealth of Va., No.

2:12-cv-00032-JPJ-PMS      (W.D.     Va.     July   31,    2013).       We   deny

McKinney’s    pending    motion.      We     dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                      2